UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ROGER B. HARGRAVE,                                    )
                                                      )
                       Plaintiff,                     )
                                                      )
                       v.                             ) Civ. Action No. 09-0147 (RMC)
                                                      )
WASHINGTON HOSPITAL CENTER et al.,                    )
                                                      )
                       Defendants.                    )



                                    MEMORANDUM OPINION

               In this civil action filed pro se, Roger B. Hargrave, a prisoner incarcerated in

Cumberland, Maryland, sues Washington Hospital Center (“WHC”) and WHC employees

Nichelle Green and Dr. Timothy Light for “gross negligence.” Compl. ¶ 8. Mr. Hargrave claims

that Defendants’ failure to respond to his request for the medical records of a former patient,

Yvette Cade, hindered his ability to defend against Ms. Cade’s civil lawsuit in the Circuit Court

for Prince George’s County, Maryland. Consequently, Ms. Cade was awarded a $40 million civil

judgment against him.1 See Compl.¶¶ 4-5 & Attach. Mr. Hargrave seeks $45 million in

damages.

               Defendants move to dismiss the complaint under Federal Rule of Civil Procedure

12(b)(1) for lack of subject matter jurisdiction and Rule 12(b)(6) for failure to state a claim upon

which relief can be granted. Upon consideration of the complaint [Dkt. # 1], Defendants’


       1
         As observed by another judge of this Court, Mr. Hargrave “was convicted by a Prince
George’s County, Maryland, jury and is serving a life sentence for a crime that received
nationwide attention--setting his ex-wife Yvette Cade on fire.” Hargrave v. Wash. Post, 2009
WL 1312513 * 1 (D.D.C., May 12, 2009) (Kennedy, J.). See also Def.’s Ex. 1 (article on Mr.
Hargrave’s sentencing).
motions to dismiss [Dkt. ## 10 & 13], Mr. Hargrave’s opposition [Dkt. # 15] and Defendants’

reply [Dkt. # 17], the Court finds that it has subject matter jurisdiction but that the complaint fails

to state a negligence claim. It therefore will grant Defendants’ Rule 12(b)(6) motion to dismiss.

                                        I. BACKGROUND

                Mr. Hargrave alleges the following. During discovery in the aforementioned civil

action in Maryland, Mr. Hargrave requested Ms. Cade’s medical records. In December 2007,

Ms. Cade’s attorney stated during a “pre-trial conference . . . regarding discovery request[s]” that

Mr. Hargrave would have to pay $500 for copies of Ms. Cade’s medical records, “and the Judge

ruled on [a] motion to Washington Hospital Center as being moot in that I would still have to pay

for said records.” Compl. ¶ 2. In April 2008, Mr. Hargrave requested the medical records from

Ms. Cade’s treating physician, Dr. Light, and from Ms. Green, neither of whom responded to his

request for the records and their costs. Id. ¶¶ 1, 3. Mr. Hargrave had “no choice but to proceed

[to trial] without said Medical Records.” Id. ¶ 3. Following a bench trial, the County Circuit

Court entered judgment for Ms. Cade on October 7, 2008. Compl. Attach.

                                         II. DISCUSSION

                1. Subject Matter Jurisdiction

                The subject matter jurisdiction of the federal district courts is determined

generally by 28 U.S.C. § 1331, which confers original jurisdiction over “all civil actions arising

under the Constitution, laws, or treaties of the United States, and 28 U.S.C. § 1332, which

confers original jurisdiction over “all civil actions where the matter in controversy exceeds . . .

$75,000 . . . and is between (1) citizens of different States[.]” A party seeking relief in the

district court must plead facts that bring the suit within the court's jurisdiction, see Fed. R. Civ. P.



                                                   2
8(a), or risk dismissal of the action, see Fed. R. Civ. P. 12(h)(3).

               Defendants contend that Mr. Hargrave has not pleaded sufficient facts to establish

subject matter jurisdiction under either § 1331 or § 1332. Mr. Hargrave’s complaint for “gross

negligence” does not present a federal question, and his attempt to cure this deficiency by later

asserting that “the negligence stated herein violates a right to due process,” Pl.’s Opp’n ¶ 1, fails

sorely. However, the face of the complaint provides a basis for diversity jurisdiction inasmuch as

Mr. Hargrave lists his residence as Cumberland, Maryland, the Defendants’ addresses as

Washington, D.C., and pleads an amount in controversy well above the $75,000 threshold.

Because “diversity of citizenship is assessed at the time the action is filed,” Freeport-McMoRan,

Inc. v. K N Energy, Inc. 498 U.S. 426, 428 (1991), the Court is satisfied that it has original

jurisdiction to entertain the complaint under the diversity statute.2

               2. Failure to State a Claim

               Defendants contend that the complaint should be dismissed because Mr. Hargrave

has failed to state a negligence claim. At this pleading stage, a complaint may be dismissed for

failure to state a claim upon a determination that the plaintiff cannot establish “any set of facts

       2
            Defendants fault Mr. Hargrave for failing to allege his “pre-incarceration residency”
and the residency of each Defendant, Mem. of Law in Support of Def.’s Mot. to Dismiss at 3-4,
but the Court is required to read pro se filings liberally. Moreover, “[p]leadings must be
construed so as to do justice.” Fed. R. Civ. P. 8(e). Defendants’ questions surrounding the
diverse residency requirement do not defeat the Court’s apparent jurisdiction but rather raise an
issue that cannot be resolved without further factual development of the record and the
opportunity for Mr. Hargrave to amend the complaint. See Rockwell Intern. Corp. v. U.S., 549
U.S. 457, 473-4 (2007) (“[W]hen a plaintiff files a complaint in federal court and then
voluntarily amends the complaint, courts look to the amended complaint to determine
jurisdiction.”); American Telecom Co., L.L.C. v. Republic of Lebanon, 501 F.3d 534, 537 (6th Cir.
2007) (“A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction may involve a
facial attack or a factual attack.”); Crane v. Carr, 814 F.2d 758, 760 n.2 (D.C. Cir. 1987)
((“discovery is available to ascertain the facts bearing on [jurisdictional] issues”) (quoting
Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n. 13 (1978)) (brackets in original; other
citations omitted).

                                                   3
consistent with the allegations in the complaint” to support the alleged violation. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1969 (2007) (citations omitted). “A

pleading that [merely] offers ‘labels and conclusions’ [] ‘a formulaic recitation of the elements of

a cause of action’ [or] ‘naked assertion[s]’ devoid of ‘further factual enhancement’” cannot

survive a Rule 12(b)(6) motion to dismiss. Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009)

(quoting Twombly). In ruling on a motion to dismiss, the Court need not accept legal conclusions

cast as factual allegations, Warren v. District of Columbia, 353 F.3d 36, 40 (D.C. Cir. 2004), or

“inferences drawn by [the plaintiff] if such inferences are unsupported by the facts set out in the

complaint,” Kowal v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

               To state a negligence claim under District of Columbia law, Mr. Hargrave must

allege facts establishing “(1) a duty, owed by the defendant to the plaintiff, to exercise reasonable

care, (2) a breach of this duty, and (3) an injury to the plaintiff proximately caused by the

defendant's breach.” Wilson v. Good Humor Corp., 757 F.2d 1293, 1297 n.3 (D.C. Cir. 1985);

accord Jolevare v. Alpha Kappa Alpha Sorority, Inc., 521 F. Supp.2d 1, 14 (D.D.C. 2007). The

alleged facts do not identify a legal duty WHC owed Mr. Hargrave to produce Ms. Cade’s

medical records, nor can a duty be reasonably inferred. Particularly, Mr. Hargrave does not state

that he obtained Ms. Cade’s written consent for said disclosure or a court order compelling

disclosure; even if he had so alleged, WHC would have had no legal duty to provide the records

for free.

                                       III. CONCLUSION

               For the foregoing reasons, the Court concludes that Mr. Hargrave has failed to

state a claim upon which relief may be granted and, thus, grants Defendants’ motion to dismiss


                                                  4
[Dkt. ## 10 & 13] under Fed. R. Civ. P. 12(b)(6). A separate Order accompanies this

Memorandum Opinion.


Date: September 24, 2009                                    /s/
                                               ROSEMARY M. COLLYER
                                               United States District Judge




                                              5